Citation Nr: 0703800	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  05-15 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a heart disability 
secondary to service-connected post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had periods of active service from January 1967 
to January 1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.

The Board notes that the RO denied the veteran's claims for 
service connection, on a direct basis, for a heart attack and 
hypertension in a June 2003 rating decision.  Subsequently, 
in an August 2003 rating decision, the RO granted service 
connection for post-traumatic stress disorder.  In his 
current appeal, the veteran asserted that he had several 
heart attacks caused by stress associated with post-traumatic 
stress disorder.  The Board notes that, in the May 2004 
rating decision denying this claim, the RO considered this a 
claim to reopen the veteran's claim for service connection 
for a heart attack denied in the June 2003 rating decision.  
The RO found that new and material evidence had been obtained 
and reopened the veteran's claim.  The Board finds, however, 
that such a discussion of whether new and material evidence 
has been submitted is not necessary as this is a new claim, 
based on a theory of entitlement to service connection not 
previously adjudicated by the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In a recent decision by the United States Court of Appeals 
for Veterans Claims (Court), it was determined that the 
notice required by the Veterans Claims Assistance Act of 2000 
(VCAA) must apply to all five elements of a service-
connection claim, including an effective date to any award.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Upon remand, the veteran should be provided a VCAA letter 
that complies with Dingess.  In addition, this letter should 
specifically inform the veteran to submit any additional 
information in support of his claim. See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The record also contains information indicating that the 
veteran applied for disability benefits from the Social 
Security Administration (SSA).  The veteran's claims file, 
however, does not currently contain copies of any SSA 
decisions or the underlying medical records.  Upon remand, 
the RO/AMC should attempt to obtain these records.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Tetro v. 
Gober, 14 Vet. App. 100, 110 (2000).

The Board notes that the veteran underwent a VA examination 
in June 2005.  The RO instructed the examiner to issue an 
opinion as to whether the veteran's heart disability was 
aggravated by his service-connected post-traumatic stress 
disorder.  After the examiner's physical examination of the 
veteran, the examiner opined that the relationship to the 
veteran's job related stress is not a strong one, but the 
stress which is job related could contribute and aggravate 
the hypertension and, as a result, could cause coronary 
artery disease.  The examiner further opined that job-related 
stress, combined with a genetic predisposition and lifestyle 
(including a history of alcohol abuse and cigarette smoking), 
could lead to coronary artery disease and could have 
contributed to the veteran's current heart disability.

The Board finds that the VA examiner's opinion is inadequate.  
The examiner never discussed the connection between the 
veteran's post-traumatic stress disorder and the veteran's 
heart disability.  Although the examiner noted "job-related 
stress," the examiner did not indicate the source of the 
"job-related stress."  In addition, the examiner provided 
an opinion that only suggested a possibility of a connection 
and did not provide an opinion that stated whether the 
preponderance of the evidence indicated a nexus between the 
service- connected disability and the claimed secondary 
disability.  Therefore, upon remand, the Board finds that the 
veteran should be given an additional VA examination that 
will provide an opinion as to whether the veteran's service-
connected post-traumatic stress disorder proximately resulted 
in a heart disability or aggravated the veteran's heart 
disability.  The Board further notes that the examiner should 
review the veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a VCAA notification 
letter that informs the veteran to submit 
any additional information in support of 
his claim.  The VCAA notification should 
also comply with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Copies of all outstanding records of 
treatment, VA and non-VA, received by the 
veteran for any heart condition and his 
post-traumatic stress disorder should be 
obtained and made part of the record.

3.  Contact SSA and obtain a copy of any 
decision(s) regarding the veteran's claim 
for disability benefits, as well as any 
medical records in its possession.

4.  Schedule the veteran for a VA 
examination to determine if the veteran 
has a heart disability secondarily 
related to his service-connected post-
traumatic stress disorder.  The examiner 
should review the veteran's claims file 
and explicitly note review of the file in 
his or her report.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
current heart disability is proximately 
due to or worsened by his service-
connected post-traumatic stress disorder.  

5.  Then, after any additional indicated 
development is completed, readjudicate 
the claim.  If the determination of the 
claim remains unfavorable to the veteran, 
issue a Supplemental Statement of the 
Case and provide him and his 
representative a reasonable period of 
time in which to respond before this case 
is returned to the Board.

The purpose of this remand is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision by the Board is 
appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  See 38 C.F.R. 
§ 20.1100(b).

